 



Exhibit 10.1
NORTH POINTE HOLDINGS CORPORATION
EQUITY INCENTIVE PLAN
     Section I. Purpose
          The purpose of this North Pointe Holdings Corporation Equity Incentive
Plan (“Plan”) is to promote the best interests of North Pointe Holdings
Corporation (“Company”) and its shareholders by providing key employees of the
Company and its Affiliates (as defined below) and members of the Company’s Board
of Directors who are not employees of the Company or its Affiliates with an
opportunity to acquire a proprietary interest in the Company. It is intended
that the Plan will promote continuity of management and increased incentive and
personal interest in the welfare of the Company by those key employees who are
primarily responsible for shaping and carrying out the long-range plans of the
Company and securing its continued growth and financial success, all of which
benefits the shareholders. In addition, by encouraging stock ownership by
directors who are not employees of the Company or its Affiliates, the Company
seeks to attract and retain on its Board of Directors persons of exceptional
competence and to provide a further incentive to serve as a director of the
Company.
     Section 2. Definitions
          As used in the Plan, the following terms shall have the respective
meanings set forth below:
          (a) “Affiliate” shall mean any entity that, directly or through one or
more intermediaries, is Controlled by, Controls, or is under common Control
with, the Company.
          (b) “Available Shares” shall mean that number of Shares with respect
to which Awards may be granted under the Plan.
          (c) “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock or Performance Share granted under the Plan.
          (d) “Award Agreement” shall mean any written agreement, contract, or
other instrument or document evidencing any Award granted under the Plan.
          (e) “Board” shall mean the board of directors of the Company.
          (f) “Change of Control” shall mean any of the following events:
                    (i) The acquisition, other than from the Company, by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Exchange Act) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 40% or more of either:

  (A)   The then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or

1



--------------------------------------------------------------------------------



 



  (B)   The combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
“Company Voting Securities”);

          provided, however, that any acquisition by an Excluded Person shall
not constitute a Change in Control of the Company. For purposes hereof, an
Excluded Person shall mean any of the following: (x) James G. Petcoff, Matthew
Petcoff or members of either of their immediate families; (y) the Company or any
of its subsidiaries, or any employee benefit plan (or related trust) sponsored
or maintained by the Company or any of its subsidiaries or; (z) any corporation
with respect to which, following such acquisition, more than 60% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Company Voting Securities immediately prior
to such acquisition in substantially the same proportion as their ownership,
immediately prior to such acquisition, of the Outstanding Company Common Stock
and Company Voting Securities, as the case may be; or
          (ii) Individuals who, as of the day immediately following the closing
of the initial public offering of shares of the Company’s common stock (the
“Post-Offering Date”), constitute the Board (the “Incumbent Board”) cease for
any reason to constitute at least a majority of the Board, provided that any
individual becoming a director subsequent to the Post-Offering Date, whose
election or nomination for election by the Company’s shareholders was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board, shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the Directors of the Company (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act); or
          (iii) Consummation of a reorganization, merger or consolidation (a
“Business Combination”), in each case, with respect to which all or
substantially all of the individuals and entities who were the respective
beneficial owners of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such Business Combination do not, following such
Business Combination, beneficially own, directly or indirectly, more than 60%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination in substantially the same proportion as
their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and Company Voting Securities, as the case may
be; or
          (iv) A complete liquidation or dissolution of the Company or sale or
other disposition of all or substantially all of the assets of the Company other
than to a corporation with respect to which, following such sale or disposition,
more than 60% of, respectively, the then outstanding shares of common stock and
the combined voting power

2



--------------------------------------------------------------------------------



 



of the then outstanding voting securities entitled to vote generally in the
election of directors is then owned beneficially, directly or indirectly, by all
or substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Common Stock and Company Voting
Securities immediately prior to such sale or disposition in substantially the
same proportion as their ownership of the Outstanding Company Common Stock and
Company Voting Securities, as the case may be, immediately prior to such sale or
disposition.
     Notwithstanding the foregoing, the Committee may modify the definition of a
Change of Control in an Award Agreement to the extent necessary for such Award
to comply with the provisions of Code Section 409A.
          (g) “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
          (h) “Committee” shall mean a committee of the Board that the Board
designates to administer the Plan and composed of not less than two directors,
each of whom is a “non-employee director for purposes of Section 16” within the
meaning of Rule 16b-3 and each of whom is an “outside director” within the
meaning of Code Section 162(m)(4)(C).
          (i) “Control” shall mean: (A) for a corporation, ownership of more
than 50% of the combined voting power of all classes of stock entitled to vote;
and (B) for a partnership or limited liability company, ownership of more than
50% of the profits or capital interest of such a business entity.
          (j) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
          (k) “Excluded Items” shall mean any items that the Committee
determines shall be excluded in fixing Performance Goals, such as any gains or
losses from discontinued operations, any extraordinary gains or losses and the
effects of accounting changes.
          (1) “Fair Market Value” shall mean, per Share on a particular date:
(i) if the Shares are listed for trading on the New York Stock Exchange, the
last reported sales price on the date in question as reported in The Wall Street
Journal, or if no sales of Shares occur on the date in question, on the last
preceding date on which there was a sale on that exchange; (ii) if the Shares
are not listed or admitted to trading on the New York Stock Exchange, the last
reported sales price on the date in question on the principal national
securities exchange on which the Shares are listed or admitted to trading, or if
no sales of Shares occur on the date in question, on the last preceding date on
which there was a sale on that exchange; (iii) if the Shares are not listed or
admitted to trading on any national securities exchange, the last reported sales
price on the date in question in the over-the-counter market, as reported by the
National Association of Securities Dealers, Inc. Automated Quotations System
(“NASDAQ”) or such other system then in use, or if no sales of Shares occur on
the date in question, on the last preceding date on which there was a sale;
(iv) if on any such date the Shares are not quoted by any such organization, the
last sales price on the date in question as furnished by a professional market
maker making a market in the Shares selected by the Board for the date in
question, or if no sales of Shares occur on the date in question, on the last

3



--------------------------------------------------------------------------------



 



preceding date on which there was a sale; or (v) if on any such date no market
maker is making a market in the Shares, the price as determined in good faith by
the Committee.
          (m) “Incentive Stock Option” shall mean an option granted under
Section 6(a) that is intended to meet the requirements of Code Section 422.
          (n) “Key Employee” shall mean any officer or other key employee of the
Company or of any Affiliate who is responsible for or contributes to the
management, growth or profitability of the business of the Company or any
Affiliate as determined by the Committee, except that only Key Employees of the
Company or a subsidiary within the meaning of Code Section 424(f) may be granted
Incentive Stock Options.
          (o) “Non-Employee Director” shall mean any member of the Company’s
Board who is not an employee of the Company or of any Affiliate.
          (p) “Non-Qualified Stock Option” shall mean an option granted under
Section 6(a) that is not intended to be an Incentive Stock Option.
          (q) “Option” shall mean an Incentive Stock Option or a Non-Qualified
Stock Option.
          (r) “Participating Key Employee” shall mean a Key Employee to whom an
Award is granted under the Plan.
          (s) “Performance Goals” shall mean one or any combination of the
following (in all cases after excluding the impact of applicable Excluded
Items):
               (i) Return on equity for the Performance Period for the Company
on a
               (ii) Return on investment for the Performance Period (aa) for the
Company on a consolidated basis, (bb) for any one or more Affiliates or
divisions of the Company and/or (cc) for any other business unit or units of the
Company as defined by the Committee at the time of selection.
               (iii) Return on net assets for the Performance Period (aa) for
the Company on a consolidated basis, (bb) for any one or more Affiliates or
divisions of the Company and/or (cc) for any other business unit or units of the
Company as defined by the Committee at the time of selection.
               (iv) Economic value added (as defined by the Committee at the
time of selection) for the Performance Period (aa) for the Company on a
consolidated basis, (bb) for any one or more Affiliates or divisions of the
Company and/or (cc) for any other business unit or units of the Company as
defined by the Committee at the time of selection.
               (v) Earnings from operations for the Performance Period (aa) for
the Company on a consolidated basis, (bb) for any one or more Affiliates or
divisions of the

4



--------------------------------------------------------------------------------



 



                    Company and/or (cc) for any other business unit or units of
the Company as defined by the Committee at the time of selection.
                    (vi) Pre-tax profits for the Performance Period (aa) for the
Company on a consolidated basis, (bb) for any one or more Affiliates or
divisions of the Company and/or (cc) for any other business unit or units of the
Company as defined by the Committee at the time of selection.
                    (vii) Net earnings for the Performance Period (aa) for the
Company on a consolidated basis, (bb) for any one or more Affiliates or
divisions of the Company and/or (cc) for any other business unit or units of the
Company as defined by the Committee at the time of selection.
                    (viii) Net earnings per Share for the Performance Period for
the Company on a consolidated basis.
                    (ix) Working capital as a percent of net sales for the
Performance Period (aa) for the Company on a consolidated basis, (bb) for any
one or more Affiliates or divisions of the Company and/or (cc) for any other
business unit or units of the Company as defined by the Committee at the time of
selection.
                    (x) Net cash provided by operating activities for the
Performance Period (aa) for the Company on a consolidated basis, (bb) for any
one or more Affiliates or divisions of the Company and/or (cc) for any other
business unit or units of the Company as defined by the Committee at the time of
selection.
                    (xi) Market price per Share for the Performance Period.
                    (xii) Total shareholder return for the Performance Period
for the Company on a consolidated basis.
          (t) “Performance Period” shall mean any period for which a Performance
Goal or Goals have been established.
          (u) “Performance Share” shall mean any right granted under Section
6(e) that will be paid out as a Share (which, in specified circumstances, may be
a Share of Restricted Stock).
          (v) “Person” shall mean any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization, or
government or related political subdivision.
          (w) “Released Securities” shall meanShares of Restricted Stock with
respect to which all applicable restrictions have expired, lapsed, or been
waived.
          (x) “Restricted Securities” shall mean Awards of Restricted Stock or
other Awards under which issued and outstanding Shares are held subject to
certain restrictions.

5



--------------------------------------------------------------------------------



 



          (y) “Restricted Stock” shall mean any Share granted under Section 6(c)
or 6(d) or, in specified circumstances, a Share paid in connection with a
Performance Share under Section 6(e).
          (z) “Rule 16b-3” shall mean Rule 16b-3 as promulgated by the SEC under
the Exchange Act.
          (aa) “SEC” shall mean the United States Securities and Exchange
Commission or any successor agency.
          (bb) “Shares” shall mean shares of common stock of the Company and
such other securities or property as may become subject to Awards pursuant to an
adjustment made under Section 4(e).
          (cc) “Stock Appreciation Right” shall mean any right granted under
Section
     Section 3. Administration
          (a) Administration by the Committee. The Committee shall administer
the Plan. If at any time the Committee shall not be in existence, the
Committee’s functions as specified in the Plan shall be exercised by a committee
consisting of those members of the Board of Directors of the Company who qualify
as “non-employee directors for purposes of Section 16” under Rule 16b-3 and as
“outside directors” under Code Section 162(m)(4)(C).
          (b) Delegation of Authority. To the extent permitted by applicable
law, the Committee may delegate to one or more of the Company’s executive
officers any of its authority and responsibility with respect to the Plan, other
than with respect to Persons who are subject to Section 16 of the Exchange Act.
To the extent that the Committee has done so, all references to the Committee in
this Plan shall include this officer(s).
          (c) Authority. Subject to the Plan’s terms, the Committee’s authority
includes the following:
                    (i) designate Participating Key Employees;
                    (ii) determine the type(s) of Awards to be granted to each
Participating Key Employee;
                    (iii) determine the number of Shares to be covered by (or
with respect to which payments, rights, or other matters are to be calculated in
connection with) Awards granted to Participating Key Employees;
                    (iv) determine the terms of any Award granted to a
Participating Key Employee;
                    (v) determine whether, to what extent, and under what
circumstances Awards granted to Participating Key Employees may be settled or
exercised in cash,

6



--------------------------------------------------------------------------------



 



Shares, other securities, other Awards, or other property, and the method or
methods by which Awards may be settled, exercised, cancelled, forfeited, or
suspended;
          (vi) determine whether, to what extent, and under what circumstances
cash, Shares, other Awards, and other amounts payable with respect to an Award
granted to Participating Key Employees under the Plan shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
          (vii) interpret and administer the Plan and any instrument or
agreement relating to, or Award made under, the Plan (including any Award
Agreement);
          (viii) establish, amend, suspend, or waive rules and regulations and
appoint such agents as it shall deem appropriate for proper Plan administration;
and
          (ix) make any other determination and take any other action that the
Committee deems necessary or desirable for Plan administration.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations, and other decisions made under or with respect
to the Plan or any Award shall be within the sole discretion of the Committee,
may be made at any time, and shall be final, conclusive, and binding upon all
Persons, including the Company, any Affiliate, any Participating Key Employee,
any Non-Employee Director, any holder or beneficiary of any Award, any
shareholder, and any employee of the Company or of any Affiliate.
          Notwithstanding the foregoing, Awards to Non-Employee Directors under
the Plan shall be automatic. The amount and terms of such Awards shall be
determined as provided in Section 6(d).
     Section 4. Available Shares
          (a) Number of Shares Available. The number of Shares with respect to
which Awards may be granted under the Plan shall be an amount equal to 10% of
the then-current Company Shares issued and outstanding. Notwithstanding the
foregoing, the Company may grant Incentive Stock Options for no more than
500,000 Shares. If, after the effective date of the Plan, any Shares covered by
an Award granted under the Plan, or to which any Award relates, are forfeited or
if an Award otherwise terminates, expires or is cancelled prior to the delivery
of all of the Shares or of other consideration issuable or payable pursuant to
such Award, then the number of Shares counted against the number of Shares in
question will once more be available for granting of additional Awards.
          (b) Limitations on Awards to Individual Participants. During any one
calendar year, no Participating Key Employee shall be granted Options for more
than 200,000 Shares, Stock Appreciation Rights with respect to more than 200,000
Shares, more than 200,000 Shares of Restricted Stock and/or an Award for more
than 200,000 Performance Shares under the Plan. The Committee may adjust these
limitations as provided below. In all cases, determinations under this
Subsection shall be made in a manner that is consistent with the exemption for
performance-based compensation provided by Code Section 162(m).

7



--------------------------------------------------------------------------------



 



          (c) Accounting for Awards. The number of Shares covered by an Award,
or to which such Award relates, shall be counted on the date of grant of such
Award against the number of Shares available for granting Awards.
          (d) Sources of Shares Deliverable Under Awards. Shares delivered
pursuant to an Award shall consist of authorized and unissued Shares.
          (e) Adjustments. This Section’s terms are subject to this Subsection’s
terms as to adjustments. In the event of any dividend or other distribution (
payable in Shares, other securities, or other property), recapitalization, stock
split, spin-off, combination, repurchase, or exchange of Shares or other
securities of the Company, issuance of warrants or other rights to purchase
Shares or other securities of the Company, or other similar corporate
transaction or event (“Adjustment Event”) , the Committee shall, in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan or any Award, in the manner it deems
equitable, adjust any or all of: :

  (i)   the number and type of Available Shares,     (ii)   the Share limits
specified in Sections 4(a), 4(b), 6(c), 6(d) and 6(e),     (iii)   the number
and type of Shares subject to outstanding Awards, and     (iv)   the grant,
purchase, or exercise price with respect to any Award.

If the Committee deems it appropriate, it may make provision for a cash payment
to the holder of an outstanding Award in lieu of any such adjustment. With
respect to Awards of Incentive Stock Options no such adjustment is authorized to
the extent that that authority would cause the Plan to violate Code
Section 422(b). The number of Shares subject to any Award payable or denominated
in Shares shall always be a whole number. Notwithstanding the foregoing,
Restricted Stock subject to grant or previously granted but not yet vested to
Non-Employee Directors under Section 6(d) at the time of any Adjustment Event
shall be subject to only those adjustments necessary to maintain the relative
proportionate interest represented thereby immediately prior to the Adjustment
Event and to preserve, without exceeding, the value of the Restricted Stock.
     Section 5. Eligibility
          Any Key Employee, including any executive officer or employee-director
of the Company or of any Affiliate, shall be eligible to be designated a
Participating Key Employee. All Non-Employee Directors shall receive Awards of
Restricted Stock as provided in Section 6(d).
     Section 6. Awards
          (a) Option Awards to Key Employees. The Committee is authorized to
grant Options to Key Employees with the terms set forth below and with any
additional terms not inconsistent with this Plan’s provisions as the Committee
shall determine. Non-Employee Directors are not eligible to be granted Options
pursuant to this Section 6(a).

8



--------------------------------------------------------------------------------



 



          (i) Exercise Price. The exercise price per Share of an Option shall be
determined by the Committee; provided, however, that (A) the exercise price
shall not be less than 100% of the Fair Market Value of a Share on the date of
grant of the Option and (B) the exercise price may vary during the term of the
Option if the Committee determines that there should be adjustments to the
exercise price relating to achievement of Performance Goals and/or to changes in
an index or indices that the Committee determines is appropriate (but in no
event may the exercise price per Share be less than the Fair Market Value of a
Share as determined on the date of grant).
          (ii) Option Term. The Committee will fix the term of each Option. No
Option term shall exceed a period of ten years from the date of its grant.
          (iii) Exercisability and Method of Exercise. The Committee will
determine each Option’s manner and time of exercise. The Committee also shall
determine the method(s) by which, and the form(s) in which, payment of the
exercise price with respect to any Option may be made or deemed to have been
made, including cash, Shares, other securities, other Awards, or other property,
or any combination, having a Fair Market Value on the exercise date equal to the
relevant exercise price.
          (iv) Incentive Stock Options. The terms of any Incentive Stock Option
granted under the Plan shall comply in all respects with the provisions of Code
Section 422.
          (b) Stock Appreciation Rights. The Committee is authorized to grant
Stock Appreciation Rights to Key Employees. Non-Employee Directors are not
eligible to be granted Stock Appreciation Rights under the Plan. Subject to the
Plan’s terms and any applicable Award Agreement, a Stock Appreciation Right
granted under the Plan shall confer on its holder a right to receive upon its
exercise the excess of (i) the Fair Market Value of one Share on the date of
exercise over (ii) the grant price of the Stock Appreciation Right as specified
by the Committee, which shall not be less than 100% of the Fair Market Value of
one Share on the date of grant of the Stock Appreciation Right. Subject to the
Plan’s terms the grant price, term, methods of exercise, methods of settlement
(including whether the Participating Key Employee will be paid in cash, Shares,
other securities, other Awards, or other property, or any combination), and any
other terms of any Stock Appreciation Right shall be as determined by the
Committee. In no event shall the term of any Stock Appreciation Right exceed ten
(10) years from the date of grant. The Committee may impose those conditions or
restrictions on the exercise of any Stock Appreciation Right as it may deem
appropriate.
          (c) Restricted Stock Awards.
          (i) Issuance. The Committee is authorized to grant Awards of
Restricted Stock to Key Employees. The aggregate number of Shares of Restricted
Stock granted under the Plan to all Participating Key Employees as a group shall
not exceed 500,000. Non-Employee Directors are not eligible to be granted
Restricted Stock under this Section.

9



--------------------------------------------------------------------------------



 



          (ii) Restrictions. Shares of Restricted Stock granted to Participating
Key Employees shall be subject to those restrictions as the Committee may impose
(including any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property), which
restrictions may lapse separately or in combination at such time(s) (including
upon the achievement of Performance Goals), in such installments or otherwise,
as the Committee may deem appropriate. In addition, the Committee shall
determine whether dividends paid with respect to an Award of Restricted Stock
will be immediately paid or held in escrow or otherwise deferred and whether
those dividends shall be subject to the same terms as the Award to which they
relate.
          (iii) Registration. Any Restricted Stock granted under the Plan to a
Participating Key Employee may be evidenced in any manner that the Committee may
deem appropriate, including book-entry registration or issuance of a stock
certificate or certificates. The Restricted Stock may be held in escrow pending
lapse of all restrictions. If any stock certificate is issued in respect of
Shares of Restricted Stock granted under the Plan to a Participating Key
Employee, the certificate shall be registered in the name of the Participating
Key Employee and shall bear an appropriate legend (as determined by the
Committee) referring to the terms, conditions, and restrictions applicable to
such Restricted Stock.
          (iv) Payment of Restricted Stock. At the end of the applicable
restriction period relating to Restricted Stock granted to a Participating Key
Employee, one or more stock certificates for the appropriate number of Shares,
free of restrictions imposed under the Plan, shall be delivered to the
Participating Key Employee, or, if the Participating Key Employee received stock
certificates representing the Restricted Stock at the time of grant, the legends
placed on such certificates shall be removed.
          (v) Forfeiture. Except as otherwise determined by the Committee, upon
termination of a Participating Key Employee’s employment for any reason during
the applicable restriction period, all Shares of Restricted Stock still subject
to restriction shall be forfeited by the Participating Key Employee. The
Committee may, when it finds that a waiver would be in the best interests of the
Company, waive in whole or in part any or all remaining restrictions with
respect to Shares of Restricted Stock held by a Participating Key Employee.
     (d) Restricted Stock Awards to Non-Employee Directors.
          (i) Eligibility. Each Non-Employee Director shall automatically be
granted Restricted Stock under the Plan in the manner set forth in this Section.
          (ii) Annual Restricted Stock Awards to Non-Employee Directors. Each
Non-Employee Director (if he or she continues to serve in such capacity) shall,
on the day following the annual meeting of shareholders in each year during the
time the Plan is in effect, automatically be granted a number of Shares of
Restricted Stock equal to the lesser of (A) 1,000 Shares, or (B) the number of
Shares determined by dividing $15,000 by the Fair Market Value of a Share on the
date of grant (rounded to the nearest whole number). A Person who is first
elected as a Non-Employee Director on the date of an annual meeting

10



--------------------------------------------------------------------------------



 



of shareholders shall not be eligible to begin to receive grants pursuant to
this Section until the day following the next succeeding annual meeting of
shareholders.
          (iii) Vesting. The Shares of Restricted Stock granted under this
Subsection shall vest on the date that is 24 months following the date of grant,
provided the Non-Employee Director is in service with the Company or an
Affiliate on such date. Except as provided in the following sentence, if the
Director terminates service prior to the vesting date, the Shares of Restricted
Stock shall be forfeited. Notwithstanding the foregoing, the Shares of
Restricted Stock shall vest on the date the Director’s service ends as a result
of death or Disability, or upon the occurrence of a Change of Control if the
Director is in service with the Company or an Affiliate on the date of the
Change of Control. For purposes hereof, a Non-Employee Director’s service shall
be considered to cease due to Disability if the Non-Employee Director is unable
to perform his or her services as a director as a result of a
medically-determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a period of
at least 12 months, as determined by the Committee.
          (iv) Grant Limitation. Notwithstanding the provisions of this Section,
Restricted Stock shall be automatically awarded to Non-Employee Directors under
the Plan only for so long as the Plan remains in effect and there are a
sufficient number of Available Shares for these awards.
     (e) Performance Shares.
          (i) Issuance. The Committee is authorized to grant Awards of
Performance Shares to Participating Key Employees. The aggregate number of
Performance Shares granted under the Plan to all Participating Key Employees as
a group shall not exceed 500,000. Non-Employee Directors are not eligible to be
granted Performance Shares under the Plan.
          (ii) Performance Goals and Other Terms. The Committee shall determine
the Performance Period (which must be at least one year), the Performance Goal
or Goals (and the related performance level(s)) to be achieved during any
Performance Period, any proportion of payments to be made for performance
between the minimum and full performance levels for any Performance Goal and, if
applicable, the relative percentage weighting given to each of the selected
Performance Goals, the restrictions applicable to Shares of Restricted Stock
received upon payment of Performance Shares if Performance Shares are paid in
such manner, and any other terms and rights relating to a grant of Performance
Shares. The Committee shall have sole discretion to alter the selected
Performance Goals as that term is defined above, subject to shareholder
approval, to the extent required to qualify the Award for the performance-based
exemption provided by Code Section 162(m). Notwithstanding the foregoing, if the
Committee determines it is advisable to grant Performance Shares which do not
qualify for the performance-based exemption under Code Section 162(m), the
Committee may make those grants without satisfying that section’s requirements.

11



--------------------------------------------------------------------------------



 



          (iii) Rights and Benefits During the Performance Period. The Committee
may provide that, during a Performance Period, a Participating Key Employee
shall be paid cash, with respect to each Performance Share held by such
Participating Key Employee, in the same manner, at the same time, and in the
same amount paid, as a cash dividend on a Share.
          (iv) Payment of Performance Shares. As soon as is reasonably
practicable following the end of the applicable Performance Period, and subject
to the Committee certifying in writing as to the satisfaction of the requisite
Performance Goal(s) if such a certification is required in order to qualify the
Award for the performance-based exemption provided by Code Section 162(m), one
or more certificates representing the number of Shares equal to the number of
Performance Shares payable shall be registered in the name of and delivered to
the Participating Key Employee. Any Shares of Restricted Stock that are payable
in connection with Performance Shares shall, pending the expiration, lapse, or
waiver of the applicable restrictions, be evidenced in the manner as set forth
in the subsection discussing Restricted Stock.
     (f) General.
          (i) No Consideration for Awards. Awards shall be granted to
Participating Key Employees for no cash consideration unless otherwise
determined by the Committee. Awards of Restricted Stock granted to Non-Employee
Directors under this Section shall be granted for no cash consideration unless
otherwise required by law.
          (ii) Award Agreements. An Award Agreement in the form (consistent with
the terms of the Plan) that the Committee approves shall evidence each Award.
          (iii) Awards May Be Granted Separately or Together. Awards to
Participating Key Employees under the Plan may be granted either alone or in
addition to, in tandem with, or in substitution for any other Award or any award
granted under any other plan of the Company or any Affiliate. Awards granted in
addition to or in tandem with other Awards, or in addition to or in tandem with
awards granted under any other plan of the Company or any Affiliate, may be
granted either at the same time as or at a different time from the grant of such
other Awards or awards.
          (iv) Forms of Payment Under Awards. Subject to the terms of the Plan
and of any applicable Award Agreement, payments or transfers to be made by the
Company or an Affiliate upon the grant, exercise, or payment of an Award to a
Participating Key Employee may be made in the form(s) that the Committee shall
determine, and may be made in a single payment or transfer, in installments, or
on a deferred basis, in each case in accordance with rules and procedures
established by the Committee. These rules and procedures may include provisions
for the payment or crediting of interest on installment or deferred payments.
          (v) Limits on Transfer of Awards. No Award (other than Released
Securities), and no right under any such Award, shall be assignable, alienable,
saleable, or transferable by a Participating Key Employee or a Non-Employee
Director otherwise than

12



--------------------------------------------------------------------------------



 



by will or by the laws of descent and distribution (or, in the case of an Award
of Restricted Securities, to the Company). Subject to applicable law, a
Participating Key Employee at the discretion of the Committee may, and a
Non-Employee Director shall, be entitled, in the manner established by the
Committee, to designate a beneficiary or beneficiaries to exercise his or her
rights, and to receive any property distributable, with respect to any Award
upon the death of the Participating Key Employee or the Non-Employee Director,
as the case may be. Each Award, and each right under any Award, shall be
exercisable, during the lifetime of the Participating Key Employee or the
Non-Employee Director, only by the Award recipient or, if permissible under
applicable law, by his or her guardian or legal representative. No Award (other
than Released Securities), and no right under any such Award, may be pledged,
alienated, attached, or otherwise encumbered, and any purported pledge,
alienation, attachment, or encumbrance of an Award shall be void and
unenforceable against the Company or any Affiliate.
          (vi) Term of Awards. Except as otherwise provided in the Plan, the
term of each Award shall be for that period as may be determined by the
Committee.
          (vii) Share Certificates; Representation. In addition to the
restrictions imposed pursuant to Section 6(c), Section 6(d) and Section 6(e),
all certificates for Shares delivered under the Plan pursuant to any Award or
its exercise shall be subject to those stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan or those rules,
regulations, and other requirements of the SEC, any stock exchange or other
market upon which the Shares are then listed or traded, and any applicable
federal or state securities laws. The Committee may cause a legend or legends to
be put on any such certificates to make appropriate reference to these
restrictions. The Committee may require each Participating Key Employee,
Non-Employee Director or other Person who acquires Shares under the Plan by
means of an Award originally made to a Participating Key Employee or a
Non-Employee Director to represent to the Company in writing that he or she is
acquiring the Shares without a view to their distribution.
          (viii) Repricing Prohibited. Notwithstanding anything in this Plan to
the contrary, and except for the adjustments provided in Section 4, neither the
Committee nor any other person may decrease the exercise price for any
outstanding Option after the date of grant nor cancel or allow a Participating
Key Employee to surrender an outstanding Option to the Company as consideration
for the grant of a new Option with a lower exercise price or the grant of
another type of Award the effect of which is to reduce the exercise price of any
outstanding Option.
     Section 7. Amendment and Termination of the Plan; Correction of Defects and
Omissions
          (a) Amendments to and Termination of the Plan. The Board of Directors
of the Company may at any time amend, alter, suspend, discontinue, or terminate
the Plan. The provisions of Section 6 above concerning automatic Awards to
Non-Employee Directors shall not be amended more than once every six months,
other than to comport with changes in the Code and the Employee Retirement
Income Security Act of 1974, as amended. The shareholders must approve any
amendment of the Plan in order for it to be effective if: (i) the amendment (A)

13



--------------------------------------------------------------------------------



 



increases the number of Shares with respect to which Awards may be granted under
the Plan (other than increases related to adjustments made as provided in
Section 4), (B) expands the class of persons eligible to participate under the
Plan, (C) otherwise increases in any material respect the benefits payable under
the Plan, or (D) changes the provisions prohibiting repricing in Section 6; or
(ii) if approval is otherwise required by: (A) the Code, (B) the listing
requirements of the Nasdaq Stock Market or any principal securities exchange or
market on which the Shares are then traded (in order to maintain the listing of
the Shares on that exchange), or (C) any other applicable law or regulation.
Termination of the Plan shall not affect the rights of Participating Key
Employees or Non-Employee Directors with respect to Awards previously granted to
them, and all unexpired Awards shall continue in force and effect after
termination of the Plan except as they may lapse or be terminated by their own
terms.
          (b) Correction of Defects, Omissions and Inconsistencies. The
Committee may correct any defect, supply any omission, or reconcile any
inconsistency in any Award or Award Agreement in the manner and to the extent it
shall deem desirable to carry the Plan into effect.
     Section S. Change of Control
          Unless the Committee provides otherwise in an Award Agreement, the
following provisions shall govern Awards upon the occurrence of a Change of
Control.
          (a) Assumption or Replacement. In connection with a Change of Control,
an Award may be assumed, or a substitute Award that preserves the economic value
of the Award and that contains similar terms and conditions as the Award prior
to the Change of Control may be issued, in each case without the consent of the
Participant. However, in either case, if the Participant’s employment is
terminated without cause, as defined by the Committee as of the date of the
Change of Control or as defined in the Participant’s Award Agreement, within one
year after the date of the Change of Control, then the Award shall fully vest as
of the date of such termination of employment without cause.
          (b) Termination of Awards. If, in connection with a Change of Control,
an Award is not to be assumed or a substitute award is not to be granted in
accordance with subsection (a), then:
          (i) Subject to paragraph (ii), at least fifteen (15) days prior to the
date of the Change of Control, each Option or SAR that is outstanding at such
time and that is held by a Participant who is employed by the Company or an
Affiliate shall become immediately and fully exercisable; the Committee shall
notify each Participant holding an Option or SAR of their right to exercise such
Award up to the date immediately preceding the Change of Control; and upon the
date of the Change of Control, the Option or SAR shall automatically terminate
without consent of the Participant;
          (ii) If it is not feasible for advance notice of a Change of Control
to be given under paragraph (i), as determined by the Committee in its sole
discretion, or if the advance notice is not provided at least fifteen (15) days
prior to the date of the Change of Control, then:

14



--------------------------------------------------------------------------------



 



  (A)   each Option or SAR that is outstanding immediately prior to the date of
the Change of Control and that is held by a Participant who is then employed by
the Company or an Affiliate shall become immediately and fully vested on the
date of the Change of Control;     (B)   and each Option or SAR that is
outstanding as of the date of the Change of Control (including each Option or
SAR that becomes fully vested under paragraph (A)) shall be terminated as of
such date without the consent of the Participant in exchange for a cash payment
by the Company to the Participant in an amount equal to the value of the vested
portion of the Option or SAR that has not been exercised as of the date of the
Change of Control (such value to be determined based on the Black-Scholes
methodology or such similar method of valuing options and stock appreciation
rights as shall be selected by the Committee);

              (iii) Each grant of Restricted Stock shall become vested
immediately prior to the date of the Change of Control; and
              (iv) Each grant of Performance Shares shall be subject to the
terms of the Award Agreement relating to the effect of a Change of Control upon
such Award.
     Section 9. General Provisions
          (a) No Rights to Awards. No Key Employee, Participating Key Employee
or other Person (other than a Non-Employee Director to the extent provided in
Section 6 above) shall have any claim to be granted any Award under the Plan,
and there is no obligation for uniformity of treatment of Key Employees,
Participating Key Employees, or holders or beneficiaries of Awards under the
Plan. The terms of Awards need not be the same with respect to each
Participating Key Employee.
          (b) Withholding. No later than the date as of which an amount first
becomes includable in the gross income of a Participating Key Employee for
federal income tax purposes with respect to any Award under the Plan, the
Participating Key Employee shall pay to the Company, or make arrangements
satisfactory to the Company regarding the payment of, any federal, state, local
or foreign taxes of any kind required by law to be withheld with respect to such
amount. Unless otherwise determined by the Committee, the minimum tax
withholding obligations arising with respect to Awards to Participating Key
Employees under the Plan may be settled with Shares (other than Restricted
Securities), including Shares that are part of, or are received upon exercise
of, the Award that gives rise to the withholding requirement. The obligations of
the Company under the Plan shall be conditional on such a payment or
arrangement, and the Company and any Affiliate, to the extent permitted by law,
shall have the right to deduct any such taxes from any payment otherwise due to
the Participating Key Employee. The Committee may establish such procedures as
it deems appropriate for the settling of withholding obligations with Shares,
including, without limitation, the establishment of such procedures as may be
necessary to satisfy the requirements of Rule 16b-3.

15



--------------------------------------------------------------------------------



 



          (c) No Limit on Other Compensation Arrangements. Nothing contained in
the Plan shall prevent the Company or any Affiliate from adopting or continuing
in effect other or additional compensation arrangements, and these arrangements
may be either generally applicable or applicable only in specific cases.
          (d) Rights and Status of Recipients of Awards. The grant of an Award
shall not be construed as giving a Participating Key Employee the right to be
retained in the employ of the Company or any Affiliate. Further, the Company or
any Affiliate may at any time dismiss a Participating Key Employee from
employment, free from any liability, or any claim under the Plan, unless
otherwise expressly provided in an Award Agreement. The grant of an Award to a
Non-Employee Director pursuant to Section 6 shall confer no right on the
Non-Employee Director to continue as a director of the Company. Except for
rights accorded under the Plan and under any applicable Award Agreement,
Participating Key Employees and Non-Employee Directors shall have no rights as
holders of Shares as a result of the granting of Awards. Unless the Committee
determines otherwise, for purposes of the Plan and all Awards, the following
rules shall apply:
          (i) a Participating Key Employee who transfers employment between the
Company and any Affiliate, or between Affiliates, will not be considered to have
terminated employment;
          (ii) an individual who ceases to be a Non-Employee Director because he
or she becomes an employee of the Company or an Affiliate shall not be
considered to have ceased service as a director with respect to any Award until
such individual’s termination of employment with the Company or its Affiliates;
          (iii) a Participating Key Employee who ceases to be employed by the
Company or an Affiliate of the Company and immediately thereafter becomes a
Non-Employee Director, a non-employee director of any Affiliate, or a consultant
to the Company or any Affiliate shall not be considered to have terminated
employment until the Participating Key Employee’s service as a director of, or
consultant to, the Company or its Affiliates has ceased; and
          (iv) a Participating Key Employee employed by an Affiliate of the
Company will be considered to have terminated employment when the entity ceases
to be an Affiliate of the Company.
          (e) Unfunded Status of the Plan. Unless otherwise determined by the
Committee, the Plan shall be unfunded and shall not create (or be construed to
create) a trust or a separate fund or funds. The Plan shall not establish any
fiduciary relationship between the Company and any Participating Key Employee,
any Non-Employee Director or other Person. To the extent any Person holds any
right by virtue of a grant under the Plan, That right (unless the Committee
otherwise determines) shall be no greater than the right of an unsecured general
creditor of the Company.
          (f) Governing Law. Michigan law (without reference to conflict of law
principles) and applicable federal law govern this Plan. Any legal action or
proceeding relating in any way to this Plan shall be heard in the Oakland County
(Michigan) Circuit Court or the Federal

16



--------------------------------------------------------------------------------



 



District Court for the Eastern District of Michigan sitting in Detroit,
Michigan. Any such action may be heard only in a “bench” trial, and any party to
such an action waives its right to assert a jury trial. Any legal action or
proceeding relating in any way to this Plan must be brought within 365 days
after the day the complaining party first knew or should have known of the
events giving rise to the complaint.
          (g) Severability. If any provision of the Plan or any Award Agreement
or any Award is or becomes or is deemed to be invalid, illegal, or unenforceable
in any jurisdiction, or as to any Person or Award, or would disqualify the Plan,
any Award Agreement or any Award under any law deemed applicable by the
Committee, that provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the Committee’s determination, materially altering the intent of the Plan, any
Award Agreement or the Award, the provision shall be stricken as to the
jurisdiction, Person, or Award in question, and the remainder of the Plan, the
Award Agreement and the Award shall remain fully effective.
          (h) No Fractional Shares. No fractional Shares or other securities
shall be issued or delivered pursuant to the Plan, any Award Agreement or any
Award, and the Committee shall determine (except as otherwise provided in the
Plan) whether cash, other securities, or other property shall be paid or
transferred in lieu of any fractional Shares or other securities, or whether
such fractional Shares or other securities or any related rights shall be
canceled, terminated, or otherwise eliminated.
          (i) Headings. Headings are given to the Sections and subsections of
the Plan solely as a convenience to facilitate reference. These headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any of its provisions.
     Section 10. Effective Date of the Plan
          The Plan shall be effective from and after the last to occur of the
following: (a) approval of the Plan by the Board; (b) approval of the Plan by a
vote of the Company’s shareholders; and (c) the closing of the Company’s initial
public offering of Shares registered with the SEC.
     Section 11. Interpretations
          All references in this Plan to a statute or regulation shall include
any then-current amendments of the statute or regulation, any successor statute
or regulation and, in the case of a statute, any rules and regulations
promulgated in connection with that statute. References to Sections mean
sections in this Plan.

17